DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims the benefit of priority from US Provisional Application 63/073,673, filed 09/02/2020.
	Information Disclosure Statement
The information disclosure statements filed 12/22/2021 and 04/07/2022 have been considered. 
Specification
The disclosure is objected to because of the following informalities:
Para [0016] line 11 “polarities made change a distance” should be “polarities may change a distance”.
Para [0065] line 6 there should be a space in between “210” and “also”.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 2, 3, 8, 12, and 13 are objected to because of the following informalities:
Claim 2 recites “the adjusted the second ECAP” in line 3, but should recite “the adjusted second ECAP”.
Claim 3 recites “the adjusted the second ECAP” in lines 1-2, but should recite “the adjusted second ECAP”.
Claim 8 recites “to sense the first ECAP signal and second ECAP signal”, but should recite “to sense the first ECAP signal and the second ECAP signal”.
Claim 12 recites “the adjusted the second ECAP” in line 2, but should recite “the adjusted second ECAP”.
Claim 13 recites “the adjusted the second ECAP” in line 1, but should recite “the adjusted second ECAP”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 11, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite receiving a first ECAP signal and a second ECAP signal elicited by different polarities, generating an adjusted second ECAP signal by aligning at least a portion of the second ECAP signal to at least a portion of the first ECAP signal, generating a composite ECAP signal based on the first ECAP signal and the adjusted second ECAP signal, and outputting at least a portion of the composite ECAP signal.
The limitations of receiving a first ECAP signal and a second ECAP signal elicited by different polarities, generating an adjusted second ECAP signal by aligning at least a portion of the second ECAP signal to at least a portion of the first ECAP signal, generating a composite ECAP signal based on the first ECAP signal and the adjusted second ECAP signal, and outputting at least a portion of the composite ECAP signal, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting “by processing circuitry”, nothing in the claimed elements preclude the steps from practically being performed in the mind. For example, but for the “by processing circuitry” language “receiving”, “generating”, and “outputting” in the context of the claim encompasses the user manually performing the process of receiving two ECAP signals each elicited by different polarities, adjusting one of the ECAPS signals, generating a composite ECAP signal by combining the adjusted signal and the first signal (e.g., where the signals are represented by graphs), and then outputting the composite ECAP signal (e.g., in the form of a composite graph of ECAPS).
This judicial exception is not integrated into a practical application. The claim only recites the additional elements of using a processor to perform each of receiving and generating steps. The processor in each step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving ECAP signals and generating a composite signal from two ECAP signals that is outputted such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements to not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is, therefore, directed to an abstract idea.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above with respect to the integration of the abstract idea into a practical application, the additional elements of using a processor to receive two ECAP signals, adjust one of the two ECAP signals, generate a composite ECAP signal from those ECAP signals, and then output the composite ECAP signal amounts to no more than mere instructions to apply an exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claims are not patent eligible. 
Claims 2-19 are also rejected under 35 U.S.C. 101 as described above because none of the additional limitations in these claims integrate the judicial exception into a practical application. Furthermore, the sensing circuitry and the implantable medical device recited in claim 8 are merely extra solution activity to perform the judicial exception.
Additionally, claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer readable medium (e.g., a signal per se). The claim recites “a computer readable medium comprising instructions, that when executed”, which under its broadest reasonable interpretation includes transitory signals. Thus, the claim is not eligible. Examiner recommends amending the claim to recite “A non-transitory computer readable medium comprising instructions…”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 10-13, 19, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Esteller et al. (US 2019/0366094 A1) herein after Esteller.
Regarding claims 1, 11, and 20 Esteller teaches a system (fig. 1A)/method (fig. 9)/computer readable medium (Para [0092]) comprising: 
processing circuitry configured (fig. 8 and PCB 40) to: 
receive a first evoked compound action potential (ECAP) signal elicited by a first polarity configuration of stimulus electrodes (fig. 9 step 902 and Para [0039] “each stimulation pulse is biphasic, meaning it comprises a first pulse phase followed essentially immediately thereafter by an opposite polarity pulse phase”); 
receive a second ECAP signal elicited by a second polarity configuration of the stimulus electrodes opposite the first polarity configuration (fig. 9 step 904 and Para [0039] “each stimulation pulse is biphasic, meaning it comprises a first pulse phase followed essentially immediately thereafter by an opposite polarity pulse phase”);
 generate an adjusted second ECAP signal by temporally aligning at least a portion of the second ECAP signal to at least a portion of the first ECAP signal (fig. 9: step 906); 
generate at least a portion of a composite ECAP signal based on the first ECAP signal and the adjusted second ECAP signal (fig. 9 step 908: the composite signal is made from a subtraction which yields a reduced artifact signal); and 
output at least the portion of the composite ECAP signal (fig. 9 step 910 and fig. 12 depicts an outputted reduced artifact channel). 
Regarding claims 2 and 12, Esteller further teaches wherein the processing circuitry is configured to characterize a misalignment of the first ECAP signal and the second ECAP signal (Para [0081] “The dashed box 1104 of FIG. 11 B shows the portion of the “distinct channel” signal that is cross-correlated and aligned with portion 1102 of the signal of the ‘overlapped channel.’”), and wherein the processing circuitry is configured to generate the adjusted the second ECAP signal by temporally aligning, based on the misalignment (Para [0081] “any type of cross-correlation function can be used to determine how much to shift the stimulation artifact of the “distinct channel” so that it most perfectly aligns with the overlapped artifact/ECAP of the ‘overlapped channel.’”).
Regarding claims 3 and 13, Esteller further teaches wherein the processing circuitry is configured to generate the adjusted the second ECAP signal by temporally aligning an entire second ECAP signal by shifting the entire second ECAP signal by an amount of time (Para [0081] “Generally, any type of cross-correlation function can be used to determine how much to shift the stimulation artifact of the “distinct channel” so that it most perfectly aligns with the overlapped artifact/ECAP of the “overlapped channel.” With the configuration illustrated in FIG. 10, the shift may typically be about 25 μs”).
Regarding claim 8, Esteller further teaches sensing circuitry to sense the first ECAP signal and second ECAP signal with at least one sensing electrode combination (fig. 8 and Para [0049] “FIG. 8 shows circuitry for an improved IPG 100 operable with the disclosed technique for sensing and processing ECAP signals” and Para [0052] “each electrode can be coupleable to its own dedicated sense amp 110, or all electrodes can be selected for sensing at different times and presented by MUX 108 to a single sense amp 110”); and an implantable medical device that houses the processing circuitry and the sensing circuitry (fig. 1A and fig. 1B depict the IMD that houses the components of the system).
Regarding claims 10 and 19, Esteller further teaches wherein the processing circuitry is configured to: determine a characteristics value from the composite ECAP signal (Para [0084] “The N1 and P1 peaks of the ECAP are easily discernable. The ECAP algorithm 124a (and/or 124b, FIG. 15) may be configured to determine one or more parameters of the “reduced artifact” ECAP provided by method 900 and use those parameters as feedback to control stimulation parameters, as described above”); and adjust at least one parameter of a plurality stimulation parameters that define a stimulus to provide therapy (Para [0068] “For example, the ECAP algorithm may be configured to alter, adjust, or maintain stimulation to keep one or more ECAP parameters at a certain value or within a certain range that is shown or calculated to be therapeutically effective. Thus, the ECAP algorithm can provide open loop or closed loop feedback affecting stimulus”). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Esteller in view of Min et al. (US 2016/0157769 A1) herein after Min.
Regarding claims 4 and 14, Esteller teaches the system and method of claims 1 and 11 respectively but does not explicitly teach wherein the processing circuitry is configured to determine the amount of time by comparing a first time of a feature of the first ECAP signal to a second time of a corresponding feature of the second ECAP signal.
However, in a similar implantable system/method for sensing ECAP, Min discloses wherein the processing circuitry is configured to determine the amount of time by comparing a first time of a feature of the first ECAP signal to a second time of a corresponding feature of the second ECAP signal (Para [0094] “The system 100 and/or the controller 251 may compare one or more ECAP signals features representing the morphology of the ECAP signal 802 such as a slope, a maximum and/or minimum amplitude, time delay from onset of stimulation to peak ECAP amplitude, or the like, with an ECAP database to determine the thickness characteristic of the SC tissue of interest at or near the corresponding electrode (e.g., the electrode 711c-d).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and method of Esteller to further include wherein the processing circuitry is configured to determine the amount of time by comparing a first time of a feature of the first ECAP signal to a second time of a corresponding feature of the second ECAP signal because doing so would help determine the necessary stimulation parameters to illicit a desired ECAP response.
 Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Esteller in view of Cholette (US 2008/0300655 A1).
Regarding claims 5, 6, 15, and 16, Esteller teaches the system/method of claims 3 and 13, but does not explicitly teach wherein the processing circuitry is configured to determine the amount of time based on a conduction velocity of at least one nerve and a distance between the stimulus electrodes, wherein the conduction velocity is a patient specific conduction velocity for the at least one nerve.
However, in a similar ECAP measurement system, Cholette discloses wherein the processing circuitry is configured to determine the amount of time based on a conduction velocity of at least one nerve and a distance between the stimulus electrodes (Para [0070] “In this example, a first and a second latency are shown, which may be analyzed for purposes of assessing nerve condition. More particularly, the distance between the energy delivery site and the ECAP acquisition site are known as well as the time of the energy delivery, hence, latency may be determined along with conduction velocity for each of S-D.sub.1 and S-D.sub.2”), wherein the conduction velocity is a patient specific conduction velocity for the at least one nerve (Para [0071] “Depending on the nature of peak identification, conduction velocity may be an average of the conduction velocities of individual fibers contributing to a peak. In general, every peak is broad (spread out along the time axis) because not all fibers of a particular type have exactly the same conduction velocity.”: Examiner respectfully submits that this average of conduction velocity across a nerve is an average of a particular patient).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system/method of Esteller to further include wherein the processing circuitry is configured to determine the amount of time based on a conduction velocity of at least one nerve and a distance between the stimulus electrodes, wherein the conduction velocity is a patient specific conduction velocity for the at least one nerve as is disclosed by Cholette because doing so can help assess nerve condition (Cholette Para [0070]). 
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Esteller in view of Cholette as applied to claims 5 and 15 respectively and further in view of Parker et al. (US 2014/0296737 A1) herein after Parker.
Regarding claims 7 and 17, Esteller in view of Cholette discloses the system/method of claims 5 and 15 respectively, but does not explicitly disclose wherein the conduction velocity is a human average conduction velocity for the at least one nerve.
However, in a similar ECAP sensing system, Parker discloses wherein the conduction velocity is a human average conduction velocity for the at least one nerve (Para [0075] “For instance, there is considerable variation between patients in threshold response, and there may exist a correlation between threshold and outcome, where lower thresholds generate better outcomes. There are a large number of neurological parameters that can be collected in performing neural map measures, including amplitude response, conduction velocity, refractory periods etc. Systematic collection of this data across a number of patients will allow analysis for correlation with outcome.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system/method of Esteller in view of Cholette to further include wherein the conduction velocity is a human average conduction velocity for the at least one nerve because doing so would allow the treatment/data to be applicable to a wide variety of patients.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Esteller in view of Dinsmoor et al. (US 2019/0388692 A1) herein after Dinsmoor.
Regarding claims 9 and 18, Esteller teaches the system and method of claims 8 and 11 respectively, but does not explicitly teach wherein the sensing circuitry is configured to sense the first ECAP signal via a first sensing electrode combination and to sense the second ECAP signal via a second sensing electrode different than the first sensing electrode to compensate for a distance between the stimulus electrodes.
However, in a similar ECAP sensing system and method, Dinsmoor discloses wherein the sensing circuitry is configured to sense the first ECAP signal via a first sensing electrode combination and to sense the second ECAP signal via a second sensing electrode different than the first sensing electrode to compensate for a distance between the stimulus electrodes (Para [0088] “a respective ECAP signal may be sensed using electrodes 6 and 7, which are located on the opposite end of the electrode array. This strategy may minimize the interference of the stimulation pulse with the sensing of the respective ECAP. Other electrode combinations may be implemented, and the electrode combinations may be changed using the patient programmer via telemetry circuitry 213. For example, stimulation electrodes and sensing electrodes may be positioned closer together. Shorter pulse widths for the control pulses may allow the sensing electrodes to be closer to the stimulation electrodes.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system/method of Esteller to further include wherein the sensing circuitry is configured to sense the first ECAP signal via a first sensing electrode combination and to sense the second ECAP signal via a second sensing electrode different than the first sensing electrode to compensate for a distance between the stimulus electrodes because doing so can help minimize interference of sensing and stimulation due to the separation of electrodes. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. (US 2022/0007987 A1) relates to processing digitized neuronal responses to electrical stimulation. 
Ferek-Patric (US 2003/0204214 A1) relates to selecting combinations of electrodes for sensing evoked responses at different locations than the pacing pulses to limit the impact of polarization potential on the evoked response. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3792   


/GARY JACKSON/Supervisory Patent Examiner, Art Unit 3792